Citation Nr: 0025144	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Determination of an initial rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had unverified active service from January 1971 
to July 1983, in addition to additional periods of unverified 
service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In August 1997, the veteran canceled his scheduled hearing 
before the RO.


FINDING OF FACT

The veteran has Level I hearing in the left ear, and Level II 
hearing in the right ear.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  See 38 U.S.C.A. 
§ 5107(a). 

Service connection for bilateral hearing loss was granted by 
the RO in February 1996.  The RO assigned a noncompensable 
evaluation, effective February 1995.  This decision was based 
on service medical records that showed a decrease in hearing 
acuity, and on the results of a VA examination conducted in 
April 1995.  

During the April 1995 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
30
70
75
LEFT
-
5
25
55
70

Average pure tone thresholds for the highest four frequencies 
were 45 decibels in the right ear and 39 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in both the right and left ears.  The examiner 
diagnosed moderate hearing loss in the right ear, and mild 
loss in the left ear.

The veteran submitted the results of a private audiological 
evaluation, conducted in June 1996.  While the report 
contained findings showing pure tone thresholds at various 
frequencies, the Board notes that the report does not 
identify whether these represent air conduction thresholds, 
as used by VA, or bone conduction thresholds.  The Board, 
however, shall give the veteran the benefit of the doubt, and 
assume that the findings represent air conduction thresholds 
and are thus compatible with the criteria used by VA.  The 
private audiology report also did not include any findings 
addressing speech recognition ability.

The evaluation reported pure tone thresholds, in decibels, to 
be as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
75
75
LEFT
20
20
15
60
75

The evaluation also contained pure tone thresholds at 6000 
and 8000 Hz.  Pure tone loss at such frequencies, however, 
are not included in the VA rating criteria.  38 C.F.R. 
§ 4.85(d).  The private audiologist commented that the 
veteran had severe bilateral high frequency sensorineural 
hearing loss affecting the upper level of speech range 
consistent with raised induced hearing loss.

The veteran received another VA audiological evaluation in 
December 1998.  On that occasion, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
55
80
80
LEFT
-
30
45
65
80

Average pure tone thresholds for the highest four frequencies 
were 63 decibels in the right ear and 55 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in both the right and left ears.  The examiner 
reported that the veteran had moderate to severe loss in the 
right ear, and moderate loss in the left ear.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances, and do not represent liberalizing 
interpretations of regulations.  Accordingly, the 
requirements of Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), are not for application in this case.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  (Copies of these tables from the rating code were 
provided to the veteran and her representative in the 
statement of the case.)

In this case, the audiometry findings from both the April 
1995 and the December 1998 VA examinations are consistent 
with Level I hearing in the left ear.  The audiometry 
findings from the April 1995 examination are consistent with 
Level I hearing in the right ear, and the findings from the 
December 1998 examination are consistent with Level II 
hearing in the right ear.  While the private July 1996 report 
did not include speech recognition figures, the Board notes 
that the pure tone auditory thresholds indicated hearing that 
was less severe than the figures from the December 1998 
examination.  None of these findings, however, warrant a 
compensable evaluation under 38 C.F.R. §§ 4.85, Diagnostic 
Code (DC) 6100 for the veteran's bilateral hearing loss.  

The Board, therefore, finds that the preponderance of the 
evidence is against a compensable evaluation for left ear 
hearing loss.  In reaching this decision, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations.  38 C.F.R. §§ 4.1, 
4.2.  In addition, the Board has considered the doctrine of 
reasonable doubt; however, there is no medical evidence of 
hearing loss which would approximate the criteria for a 
compensable rating.  The preponderance of the evidence is 
against the appellant's claim and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

